Title: To Thomas Jefferson from James Fenner, 22 December 1807
From: Fenner, James
To: Jefferson, Thomas


                        
                            Sir—
                            
                            Providence December 22nd 1807.
                        
                        Your Excellency’s favour of the 10th Inst., enclosing the Answer to an Address of the General Assembly of
                            this State, arrived in the course of the Mail—
                        I shall avail myself of the first Meeting of the Assembly, which will not be untill the last of February
                            next, to present the Answer;—and you will permit me to add, that I should have been more happy in my Agency, had your
                            determination corresponded with my individual wishes—
                  With great respect & esteem I have the honour to be Your Obt.
                            Servt.
                        
                            J. Fenner.
                        
                    